      Case 4:14-cr-00211-DPM Document 1441 Filed 12/31/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:14-cr-211-DPM-4

WILLIE JAMES JOHNSON
Reg. No. 28798-009                                         DEFENDANT

                                ORDER
     1. Supplement, Doc. 1439, appreciated. Johnson appealed to the
Office of General Counsel;        but at the time he submitted his
supplement, that appeal hadn't run its course. Doc. 1439 at 3. It may
have by now. 28 C.F.R. § 542.18.
     2. It's unnecessary to get clarity on the exhaustion issue, though,
because even if Johnson has exhausted his administrative remedies, his
motion for compassionate release fails on the merits.        Johnson is a
black man in his mid-thirties. He is obese and has type 2 diabetes.
His concerns about the virus are therefore valid.       But Johnson has
served a bit more than half of his ten-year sentence, which was a
downward variance from his career offender Guidelines range.
Reducing his sentence by nearly four years would not promote respect
for the law, provide just punishment, reflect the seriousness of his
offense, or adequately deter Johnson and others. All material things
considered, the statute's remedy- reducing his sentence to time
     Case 4:14-cr-00211-DPM Document 1441 Filed 12/31/20 Page 2 of 2



served-is not appropriate in this case. 18 U.S.C. §§ 3582(c)(l)(A)(i) &
3553(a). His motion, Doc. 1434, is therefore denied.
     So Ordered.


                                        D .P. Marshall Jr.
                                        United States District Judge




                                  -2-
